 264 DECISIONS OF NATIONAL LABOR RELATIONS BOARD The Singer Company, U.S. Sewing Products Division, District One and Local 169, Retail Clerks tional Union, AFL-CIO, Petitioner. Case 29-RC-4193 September 21. 1978 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN F A!'-;NING A!'-;D MEMBERS PENELLO AND TRUESDALE Pursuant to authority granted it by the National Labor Relations Board under Section 3(b) of the tional Labor Relations Act, as amended, a member panel has considered the objection to an election held on May 25, 1978,1 and the Regional rector's report recommending disposition of same. The Board has reviewed the record in light of the exceptions and briefs1 and hereby adopts the gional Director's findings and recommendations.3 ORDER It is hereby ordered that the election held on May 25. 1978, be, and it hereby is, set aside. [Direction of Second Election omitted from cation.]4 MEMBER PENELLO, dissenting: I am unable to agree with my colleagues that the posting of the Board election notices was inadequate and therefore destroyed the laboratory conditions for holding a fair election. The election was conducted on May 25, 1978, on the premises of each of the eight retail stores in the unit. The official were posted at all but one store at least I day prior to the election. On numerous occasions, the Employer and the titioner made the employees aware of the pending election. On May I, well before the election. the ployer posted the following notice in the stores: NOTICE TO EMPLOYEES Today, the Company signed an agreement with the National Labor Relations Board providing for the holding of a secret ballot election on May 1 The election was conducted pursuant to a Sttpulation for Certification Upon Consent Electwn. The tally was 39 for. and 31 agamst. Petitwner; there were no challenged ballots. 2 Respondent's motion for extended time for filing an answenng bnef is hereby granted. and its brief has been considered. l Although not unsympathetic to the dissent's view, we heheve stnct herence to the precedents of Kilgore Corporatwn, 203 NLRB 118(1973). and Thermal/oy Corp., 233 NLRB 428 (1977) will best insure that employees receive adequate opportunit)' and time to read and study the Board's tiOn notices, which con tam information that is essential to establish the ratory conditions necessary for holding a fair election. 4 [Excelsior footnote omitted from publication.] 238 NLRB No. 229 25, 1978. On that date. the NLRB election agents will visit each District #I store so that all ployees will have an opportunity to vote. We will be in touch with you later with more details about the matter. True to its word, the Employer continued to inform the employees of the pending election. The record veals that some of the store managers told some of their employees of the date and times of the election. In addition, at a meeting about 2 weeks before the election. the Employer informed the employees of four stores of the election date. Finally, at a meeting on May 24 attended by all but 15 employees, the ployer again informed the employees that the election was on May 25. The Petitioner also told employees, at meetings held on May 10 and 16, the date and times of the election, as well as stating the unit. the eligibility date. and the fact that the election would be secret hallot. Further. in the period from May 4 to 23, the tioner sent three letters to all employees on the sior list. The tally of hallots showed 
that 70 of mately 74 eligihle voters voted in the election. This means that 94 percent of the eligihle employees voted. The election resulted 1n a 39-to-31 victory for the titioning Retail Clerks. In my view, the Employer has not met its burden of showing that the conduct ohjected to affected the sults of the election. The Board has never established a rule specifying the time before an election when notices must be posted. Here. the notices were posted at all but one store, at least I day before the election. There is no evidence that the employees were misled, nor any evidence that any employee was deprived of his or her free choice. As indicated ahove, both ties conducted active campaigns. frequently ing when the election would take place. In addition, the Employer has presented no evidence that the ployees were not aware of their basic rights under the Act. Finally. it is clear that the employees were aware of the election as indicated by the 94-percent pation of eligible voters.5 This percentage of ployee participation is greater than in the usual Board election.6 Accordingly. on these facts, I would find no ference with the conduct of the election and would certify Local 169, Retail Clerks International Union, AFL-CIO, as bargaining representative.7 1 The votes of the remainmg four employees can tn no way affect the outcome of the election. 6 In the fiscal year ending September 30, 1977, on the average 88 percent of the eligible voters participated m Board-<:onducted electtons. 42 NLRB Ann. Rep. 301 (1977). 7 See my d1ssentmg opimons m Kilgore Corporutwn, 203 N LRB 118 ( 1973 ). enforcement denied 510 F.2d 1165 (C.A. 6, 1975); Conxvleum /ndustnes, Carpet Dimwns. 227 NI.RB 108 ( 1976); Themmllor Corp. 233 "lLRB 428 (1977). 